Citation Nr: 0518970	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-44 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1947 to February 
1950 and from May 1954 to September 1977.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO) in White River 
Junction, Vermont.

In June 2005, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDING OF FACT

Prostate cancer was not present in service, nor is it 
etiologically related to any exposure to ionizing radiation 
therein.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated as a result of 
the veteran's exposure to ionizing radiation during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case 
and letters dated in May, October, and November 2003 from the 
RO, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the RO has undertaken all appropriate development 
pertaining to radiation claims.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with VCAA letters prior to the initial adjudication 
of the claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran served on active duty from June 1947 to February 
1950 and from May 1954 to September 1977.  Service medical 
records are negative for complaints or findings related to 
prostate cancer.  Service personnel records show that from 
October 1963 to September 1966 and from July 1975 to July 
1976 the veteran was assigned to Air Defense Artillery 
missile units which used nuclear warheads.  

A surgical pathology report from Fletcher Allen Healthcare 
dated in September 2001 notes that the veteran had prostate 
cancer and underwent a prostatectomy.  No etiology of the 
cancer is listed.

An October 2003 letter from the veteran notes that while on 
active duty he was assigned to units where he worked with and 
around nuclear weapons on a daily basis from 1963 to 1966 in 
Germany and from 1975 to 1976 in Korea.

A February 2004 letter from the RO to the Proponency Office 
for Preventative Medicine notes that the veteran's service 
records include a DD form 1141 that shows only some limited 
exposure to radiation.  

An October 2004 letter from the U.S. Army Center for Health 
Promotion and Preventative Medicine notes that there is a 
record of the veteran being monitored for exposure to 
ionizing radiation during 1970 and 1971.  Records show that 
the veteran was not exposed during that period.  For the 
periods October 1963 to September 1966 and June 1975 to July 
1976 there is no record of the veteran being on a dosimetry 
program.  Finally, based upon the information obtained by the 
U.S. Army, the veteran's estimated maximum whole-body 
ionizing radiation dose received during his military special 
weapons career is 20 rem (20,000 millirem).  

A November 2004 memo from the Chief Public Health and 
Environmental Hazards Officer notes that based upon the 
veteran's DD form 1141, his estimated exposure to ionizing 
radiation was 0.000 rem.  Based upon the letter from the Army 
Health Physics program dated in October 2004, the estimated 
dosage of ionizing radiation the veteran was exposed to 
during service was 20 rem.  It is noted that the sensitivity 
of the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established by the Committee 
on Interagency Radiation Research and Policy Coordination 
Science Panel Report Number 6, 1988.  Based upon the 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health estimates, it is 
unlikely that the veteran's prostate cancer can be attributed 
to exposure to ionizing radiation in service.

A November 2003 letter from the Director, Compensation and 
Pension Service, states that as a result of the opinion of 
the Chief Public Health and Environmental Hazards Officer 
dated in November 2004, and following a review of the 
evidence in its entirety, it was concluded that there is no 
reasonable possibility that the veteran's prostate cancer was 
the result of his exposure to ionizing radiation in service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Prostate cancer is not among the diseases subject to 
presumptive service connection on a radiation basis under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

All cancers are considered potentially radiogenic diseases 
under 38 C.F.R. § 3.311(b).  This section establishes a 
procedural framework for developing and considering claims 
for service connection for radiogenic diseases.  It does not 
provide a presumption of service connection.  The record 
reflects compliance with the development and procedural 
requirements of the regulation.  All indicated radiation dose 
development was completed, the claims folder was reviewed by 
the Chief Public Health and Environmental Hazards Officer, 
she considered the veteran's pertinent history and 
appropriate scientific authority and concluded that it is 
unlikely that the veteran's prostate cancer is related to 
exposure to ionizing radiation in service, and the Director 
of the Compensation and Pension Service also considered all 
pertinent information and concluded that there was no 
reasonable possibility that the veteran's prostate cancer was 
the result of his in-service exposure to ionizing radiation.  

There is no conflicting medical opinion of record.  Although 
the veteran may sincerely believe that his prostate cancer is 
related to his exposure to ionizing radiation in service, his 
lay opinion to this effect is not competent evidence since 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In view of the medical opinion against 
the claim and the absence of any medical opinion supporting 
the claim, the Board must conclude that the preponderance of 
the evidence is against the claim.

Accordingly, service connection is not in order for prostate 
cancer.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for prostate cancer due to 
exposure to ionizing radiation is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


